Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

among

SEARS HOLDINGS CORPORATION,

and certain of its Subsidiaries,

as Grantors

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

Dated as of March 20, 2018

 

 

 

THIS SECURITY AGREEMENT is subject to the terms and provisions of the Amended
and Restated Intercreditor Agreement, dated as of March 20, 2018 (as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among Wilmington Trust, National
Association, as Second Lien Agent and Bank of America, N.A. and Wells Fargo
Bank, National Association, each as an ABL Agent and the other persons from time
to time party thereto.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         Page  

SECTION 1. DEFINED TERMS

     2  

1.1

  Definitions      2  

1.2

  Other Definitional Provisions      8  

1.3

  Perfection Certificate      9  

SECTION 2. GRANT OF SECURITY INTEREST

     9  

2.1

  Collateral; Grant of Security Interest      9  

2.2

  No Assumption of Liability      9  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     9  

3.1

  Title; No Other Liens      9  

3.2

  Perfected Liens      10  

3.3

  Jurisdiction of Organization      10  

3.4

  Credit Card Accounts Receivable      10  

3.5

  Related Intellectual Property      10  

3.6

  Dealer Store Inventory      11  

SECTION 4. COVENANTS

     11  

4.1

  Delivery of Instruments and Chattel Paper      11  

4.2

  [Intentionally Omitted]      11  

4.3

  Maintenance of Perfected Security Interest; Further Documentation      11  

4.4

  Changes in Name, etc.      11  

SECTION 5. REMEDIAL PROVISIONS

     12  

5.1

  Certain Matters Relating to Credit Card Accounts Receivable      12  

5.2

  Communications with Obligors; Grantors Remain Liable      12  

5.3

  [Intentionally Omitted]      12  

5.4

  Application of Proceeds      12  

5.5

  Code and Other Remedies      13  

5.6

  Deficiency      15  

5.7

  Grant of License in Intellectual Property, Software and other Assets      15  

SECTION 6. THE COLLATERAL AGENT

     17  

6.1

  Collateral Agent’s Appointment as Attorney-in-Fact, etc.      17  

6.2

  Duty of Collateral Agent      18  

6.3

  Execution of Financing Statements      19  

6.4

  Authority of the Collateral Agent      19  

6.5

  Pari Passu Obligations      19  

SECTION 7. MISCELLANEOUS

     19  

7.1

  Intercreditor Agreement      19  

7.2

  Pari Passu Obligations      19  

7.3

  Amendments in Writing      20  

7.4

  Notices      20  

7.5

  No Waiver by Course of Conduct; Cumulative Remedies      21  

7.6

  Enforcement Expenses; Indemnification      21  

7.7

  Successors and Assigns      22  

 

-i-



--------------------------------------------------------------------------------

7.8

  [Intentionally Omitted]      22  

7.9

  Counterparts      22  

7.10

  Severability      22  

7.11

  Section Headings      22  

7.12

  Integration      22  

7.13

  GOVERNING LAW      22  

7.14

  Acknowledgements      22  

7.15

  Additional Grantors      23  

7.16

  Releases      23  

7.17

  Jurisdiction, Etc.      23  

7.18

  WAIVER OF JURY TRIAL      24  

SCHEDULES

 

Schedule 1    Grantors; Notice Addresses Schedule 2    Perfection Matters
Schedule 3    Jurisdictions of Organization

 

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of March 20, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the provisions hereof, this “Agreement”), is made by
SEARS HOLDINGS CORPORATION, a Delaware corporation (the “Issuer”), and the
subsidiaries of the Issuer from time to time party hereto (the “Subsidiary
Obligors” and, together with the Issuer, the “Grantors”), in favor of WILMINGTON
TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent (in such
capacity and, together with any successors and assigns, the “Collateral Agent”).

W I T N E S S E T H

WHEREAS, the Issuer, the Grantors and the Collateral Agent are party to that
certain Security Agreement, dated as of October 12, 2010, as amended by that
certain First Amendment to Security Agreement, dated as of September 1, 2016 (as
further amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Security Agreement”);

WHEREAS, the parties hereto desire to amend and restate the Existing Security
Agreement as provided herein;

WHEREAS, reference is made to that certain indenture, dated as of October 12,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “2010 Indenture”), by and among the Issuer, the Guarantors and
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as successor trustee (in
such capacity, the “2010 Trustee”) and Collateral Agent, pursuant to which the
Issuer issued $1,250,000,000 aggregate original principal of 6 5/8% Senior
Secured Notes due 2018 (together with any Exchange Securities (as defined in the
2010 Indenture) and any Additional Notes (as defined in the 2010 Indenture)
issued under the 2010 Indenture, the “Senior Secured Notes”).

WHEREAS, reference is further made to that certain Second Lien Credit Agreement,
dated as of September 1, 2016 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Second Lien Credit Agreement”), by
and among the Issuer, Sears Roebuck Acceptance Corp. and Kmart Corporation, as
borrowers, the Guarantors, the lenders from time to time party thereto and JPP,
LLC, as administrative agent and collateral administrator (the “Second Lien
Credit Agreement Agent”), pursuant to which the borrowers have obtained a term
loan in the aggregate amount of $300 million and established an uncommitted line
of credit facility.

WHEREAS, reference is further made to that certain indenture, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “2018 Indenture”), by and among the Issuer, the
Guarantors and COMPUTERSHARE TRUST COMPANY, N.A., in its capacity as trustee (in
such capacity, the “2018 Trustee”), pursuant to which the Issuer issued
$169,824,000.00 aggregate principal of 6 5/8% Senior Secured Convertible PIK
Toggle Notes due 2019 (together with any PIK Interest Notes (or any increase in
the principal amount of a Global Note related to PIK Interest) and any
Additional Notes issued under the 2018 Indenture, the “Senior Secured
Convertible Notes”).

WHEREAS, each of the Issuer and each Subsidiary Obligor is either a primary
obligor or has unconditionally guaranteed all of the Secured Obligations.



--------------------------------------------------------------------------------

WHEREAS, from time to time after the date hereof, the Issuer may, subject to the
terms and conditions of this Agreement and the other Second Lien Documents,
incur additional Junior Second Lien Obligations that are secured by Liens
ranking equally and ratably with the Liens securing the existing Secured
Obligations and entitled to distributions on an equal and ratable basis with the
Senior Secured Notes.

WHEREAS, from time to time after the date hereof, the Issuer may, subject to the
terms and conditions of this Agreement and the other Second Lien Documents,
incur additional Senior Second Lien Obligations that are secured by Liens
ranking equally and ratably with the Liens securing the existing Secured
Obligations and entitled to distributions on an equal and ratable basis with the
Senior Secured Convertible Notes and the obligations under the Second Lien
Credit Agreement.

WHEREAS, this Agreement is given by each Grantor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all Secured Obligations.

WHEREAS, the Issuer, the other Grantors, the Collateral Agent and the ABL
Agents, have entered into that certain Second Amended and Restated Intercreditor
Agreement, dated as of the date hereof (as amended, modified, supplemented or
restated and in effect from time to time, the “Intercreditor Agreement”),
establishing the relative rights and priorities of the Secured Parties and the
First Lien Secured Parties in respect of the Collateral.

WHEREAS, each Grantor will receive substantial benefits from the issuance and
maintenance of the Secured Obligations and each is, therefore, willing to enter
into this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the 2018 Indenture and
used herein shall have the meanings given to them in the 2018 Indenture, and the
following terms are used herein as defined in the New York UCC: Accounts,
Chattel Paper, Control, Documents, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Proceeds and Supporting Obligations.

(b) The following terms shall have the following meanings:

“ABL Agents” has the meaning provided in the Intercreditor Agreement.

“ABL Obligations” has the meaning provided in the Intercreditor Agreement.

“ABL Secured Parties” has the meaning provided in the Intercreditor Agreement.

“Additional First Lien Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Additional First Lien Obligations
pursuant to any Additional First Lien Agreement.

“Additional First Lien Agreement” means any indenture, credit agreement or other
agreement, if any, pursuant to which any Grantor has or will incur Additional
First Lien Obligations.

 

-2-



--------------------------------------------------------------------------------

“Agreement” has the meaning provided in the preamble hereof.

“Collateral” has the meaning provided in Section 2.1 hereof.

“Collateral Agent” has the meaning provided in the preamble hereof.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office and (ii) the right to obtain
all renewals thereof.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of July 21, 2015, among the Issuer, Sears Roebuck Acceptance Corp., Kmart
Corporation, the lenders from time to time party thereto, the issuing lenders
from time to time party thereto, Bank of America, N.A., as administrative agent,
co-collateral agent and swingline lender, Wells Fargo Bank, National
Association, as co-collateral agent, together with the related documents thereto
(including, without limitation, any guarantee agreements and security
documents), in each case as such agreements have been or may be amended
(including any amendment and restatement thereof), supplemented or otherwise
modified, replaced or refinanced from time to time, including any agreement
extending the maturity of, refinancing, replacing or otherwise restructuring
(including, without limitation, increasing the amount of available borrowings
thereunder or adding Subsidiaries of the Issuer as additional borrowers or
guarantors thereunder) all or any portion of the indebtedness under such
agreement or any successor or replacement agreement or agreements and whether by
the same or any other agent, lender or group of lenders.

“Credit Card Accounts Receivables” means all Accounts together with all income,
payments, and proceeds thereof, owed by a credit card payment processor or an
issuer of credit cards to the Issuer or any Guarantor resulting from charges by
a customer of the Issuer or such Guarantor on credit cards issued by such issuer
in connection with the sale of goods by the Issuer or such Guarantor or services
performed by the Issuer or such Guarantor.

“Discharge of First Lien Obligations” means the Discharge of ABL Obligations (as
defined in the Intercreditor Agreement) and the payment in full in cash of all
outstanding Additional First Lien Obligations.

“Discharge of Obligations” means in the case of any series of Secured
Obligations, including the Senior Secured Notes, the Senior Secured Convertible
Notes and the Second Lien Credit Agreement Obligations, the repayment, discharge
or defeasance of such series of Secured Obligations under such agreement or such
other event which entitles the Grantors to obtain a release of the Liens
securing such Secured Obligations under the Security Documents (including, with
respect to the 2010 Indenture and the 2018 Indenture, a discharge or defeasance
of the such indenture in accordance with its terms).

“Discharge of Senior Second Lien Obligations” means the occurrence of a
Discharge of Obligations with respect to all Senior Second Lien Obligations.

 

-3-



--------------------------------------------------------------------------------

“Event of Default” means (i) an “Event of Default” under and as defined in the
2018 Indenture, the 2010 Indenture or the Second Lien Credit Agreement, or
(ii) an “Event of Default” or equivalent term under and as defined in any Junior
Second Lien Agreement or any Senior Second Lien Agreement.

“Final Date” means the first date on which a Discharge of Obligations shall have
occurred with respect to all of the Secured Obligations.

“First Lien Collateral Agents” means (i) the ABL Agents and (ii) the Additional
First Lien Agents.

“First Lien Obligations” means (i) the ABL Obligations and (ii) the Additional
First Lien Obligations.

“First Lien Secured Parties” means (i) the ABL Secured Parties and (ii) each
Additional First Lien Agent and each holder of Additional First Lien
Obligations.

“First Lien Security Agreement” means that certain Third Amended and Restated
Guarantee and Collateral Agreement, dated as of July 21, 2015, by and among the
Issuer, the grantors party thereto and Bank of America, N.A., Wells Fargo Bank,
National Association and General Electric Capital Corporation, as co-collateral
agents, as the same has been or may be amended, supplemented or otherwise
modified from time to time.

“Grantors” has the meaning provided in the preamble hereof.

“Guarantors” has the meaning provided in the preamble hereof.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses, know-how and processes, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

“Intercreditor Agreement” has the meaning provided in the recitals hereof.

“Issuer” has the meaning provided in the preamble hereof.

“Junior Second Lien Agent” means any Person appointed to act as trustee, agent
or representative for the holders of a series of Junior Second Lien Obligations
pursuant to any Second Lien Document.

“Junior Second Lien Agreement” means any indenture, credit agreement or other
agreement, if any, designated as such by the Issuer pursuant to, and as
permitted by, Section 7.2 hereof.

“Junior Second Lien Joinder Agreement” means an agreement substantially in the
form of Exhibit I hereto.

“Junior Second Lien Obligations” means (i) the Senior Secured Note Obligations
and (ii) any other indebtedness and related obligations, including interest,
fees and expenses, of the Issuer or any Subsidiary Guarantor that is secured by
a Lien on the Collateral ranking equally and ratably with the

 

-4-



--------------------------------------------------------------------------------

Liens securing the Senior Secured Note Obligations (or by the same Liens that
secure the Senior Secured Note Obligations, including hereunder) and that is
entitled to distributions on an equal and ratable basis with the Senior Secured
Note Obligations pursuant to the Security Documents or otherwise; provided that
the representative of such Junior Second Lien Obligations executes a joinder
agreement (including, without limitation, pursuant to Section 7.2) or amendment
to, or amendment and restatement of, the applicable Security Documents and the
Intercreditor Agreement, or enters into an additional intercreditor agreement
with the Collateral Agent providing that any amounts received in respect of the
Collateral in connection with an enforcement of the Liens securing any Second
Lien Obligations (or received in respect of such Liens in any bankruptcy or
insolvency proceeding) shall, subject to the Intercreditor Agreement and in
accordance with Section 5.4 hereof, after payment of all indemnities,
compensation and expenses (including the fees and expenses of counsel and
experts) payable to the Collateral Agent, the 2010 Trustee, the 2018 Trustee,
the Second Lien Credit Agreement Agent and each other trustee or agent for any
class of Second Lien Obligations in their capacities as such (which shall be
paid first to the Collateral Agent and then among each such trustee or agent on
a pro rata basis), be distributed first to each trustee or agent for a class of
Senior Second Lien Obligations for distribution to the holders thereof on a pro
rata basis based on the amount of outstanding obligations of each such class
until all Senior Second Lien Obligations are paid in full and only thereafter to
the 2010 Trustee and each other trustee or agent for a class of Junior Second
Lien Obligations for distribution to the holders thereof until all Junior Second
Lien Obligations are paid in full and thereafter to Holdings. At the Issuer’s
option (as certified to the Collateral Agent, each Junior Second Lien Agent and
each Senior Second Lien Agent pursuant to an Officer’s Certificate), any
indebtedness of the Issuer or the Subsidiary Guarantors secured by a Lien on the
Collateral may be Junior Second Lien Obligations. For the avoidance of doubt,
any obligations designated as Junior Second Lien Obligations pursuant to
Section 7.2, subject to satisfaction of the requirements set forth therein,
shall constitute Junior Second Lien Obligations.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof and (iii) all rights to obtain any reissues or
extensions of the foregoing.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Perfection Certificate” means that certain perfection certificate executed and
delivered by the Grantors in connection with the execution and delivery of the
2010 Indenture, dated on or about the Issue Date (as defined in the 2010
Indenture).

“Required Secured Parties” means (i) until the Discharge of Senior Second Lien
Obligations, the holders of a majority in aggregate principal amount of Senior
Second Lien Obligations constituting Secured Obligations, voting together as a
single class and (ii) from and after the Discharge of Senior Second Lien
Obligations, the holders of a majority in aggregate principal amount of Junior
Second Lien Obligations constituting Secured Obligations, voting together as a
single class.

“Second Lien Credit Agreement Documents” means the Second Lien Credit Agreement,
the Loan Documents (as defined in the Second Lien Credit Agreement) and the
Security Documents.

 

-5-



--------------------------------------------------------------------------------

“Second Lien Credit Agreement Obligations” means the collective reference to
(i) all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor at the rate provided for in the respective
documentation, whether or not such claim for post-petition interest is allowed
in any such proceeding), fees, costs, expenses and indemnities, including the
fees and expenses of counsel) owing to the Collateral Agent, the Second Lien
Credit Agreement Agent and holders of the loans and other obligations under the
Second Lien Credit Agreement Documents and the due performance and compliance by
the Grantors with all of the terms, conditions and agreements contained in the
Second Lien Credit Agreement Documents; (ii) any and all sums advanced by the
Collateral Agent in accordance with any of the Second Lien Credit Agreement
Documents in order to preserve the Collateral or preserve its security interest
in the Collateral; and (iii) in the event of any proceedings for the collection
or enforcement of any indebtedness, obligations or liabilities of the Grantors
referred to in clause (i) above, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs.

“Second Lien Documents” means the Second Lien Credit Agreement Documents, the
Senior Secured Note Documents, the Senior Secured Convertible Note Documents and
any other document or agreement governing any other indebtedness or other
obligations that may constitute Secured Obligations, including any applicable
Junior Second Lien Agreement and Senior Second Lien Agreement.

“Secured Obligations” means the collective reference to (i) the Senior Secured
Note Obligations, (ii) Senior Secured Convertible Note Obligations, (iii) the
Second Lien Credit Agreement Obligations, (iv) all other Senior Second Lien
Obligations under or in respect of any Senior Second Lien Agreement and any
related agreements and documentation, and (v) all other Junior Second Lien
Obligations under or in respect of any Junior Second Lien Agreement and any
related agreements and documentation.

“Secured Parties” shall mean, collectively, the Collateral Agent, the 2010
Trustee, the holders of Senior Secured Notes, the Second Lien Credit Agreement
Agent, the lenders and additional agents under the Second Lien Credit Agreement,
the 2018 Trustee, the Holders of Senior Secured Convertible Notes, each Junior
Second Lien Agent, each holder of Junior Second Lien Obligations under or
pursuant to a Junior Second Lien Agreement, each Senior Second Lien Agent and
each holder of Senior Second Lien Obligations under or pursuant to a Senior
Second Lien Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” means this Agreement, the Intercreditor Agreement and each
other document entered into to grant a security interest in the Collateral or
any other assets to the Collateral Agent for the benefit of the Secured Parties.

“Senior Second Lien Agent” means any Person appointed to act as trustee, agent
or representative for the holders of a series of Senior Second Lien Obligations
pursuant to any Second Lien Document.

“Senior Second Lien Agreement” means any indenture, credit agreement or other
agreement, if any, designated as such by the Issuer pursuant to, and as
permitted by, Section 7.2 hereof.

 

-6-



--------------------------------------------------------------------------------

“Senior Second Lien Joinder Agreement” means an agreement substantially in the
form of Exhibit I hereto.

“Senior Second Lien Obligations” means the (i) Senior Secured Convertible Note
Obligations, (ii) the Second Lien Credit Agreement Obligations, and (iii) any
other indebtedness and related obligations, including interest, fees and
expenses, of the Issuer or any Subsidiary Guarantor that is secured by a Lien on
the Collateral ranking equally and ratably with the Liens securing the
obligations in respect of the Senior Secured Convertible Note Obligations (or by
the same Liens that secure obligations in respect of the Senior Secured
Convertible Note Obligations and Second Lien Credit Agreement Obligations,
including hereunder) and that is entitled to distributions on such Lien on an
equal and ratable basis with the Senior Secured Convertible Note Obligations and
Second Lien Credit Agreement Obligations pursuant to the Security Documents or
otherwise; provided that the representative of such Senior Second Lien
Obligations executes a joinder agreement or amendment to, or amendment and
restatement of, the applicable Security Documents and the Intercreditor
Agreement, or enters into an additional intercreditor agreement with the
Collateral Agent providing that any amounts received in respect of the
Collateral in connection with an enforcement of the Liens securing any Second
Lien Obligations (or received in respect of such Liens in any bankruptcy or
insolvency proceeding) shall, subject to the Intercreditor Agreement and in
accordance with Section 5.4 hereof, after payment of all indemnities,
compensation and expenses (including the fees and expenses of counsel and
experts) payable to the Collateral Agent, the 2010 Trustee, the 2018 Trustee,
the Second Lien Credit Agreement Agent and each other trustee or agent for any
class of Second Lien Obligations in their capacities as such (which shall be
paid first to the Collateral Agent and then among each such trustee or agent on
a pro rata basis), be distributed first to each trustee or agent for a class of
Senior Second Lien Obligations for distribution to the holders thereof on a pro
rata basis based on the amount of outstanding obligations of each such class
until all Senior Second Lien Obligations are paid in full and only thereafter to
the 2010 Trustee and each other trustee or agent for a class of Junior Second
Lien Obligations for distribution to the holders thereof until all Junior Second
Lien Obligations are paid in full and thereafter to Holdings. At the Issuer’s
option (as certified to the Collateral Agent, each Junior Second Lien Agent and
each Senior Second Lien Agent pursuant to an Officer’s Certificate), any
indebtedness secured by a Lien on the Collateral may be Senior Second Lien
Obligations. For the avoidance of doubt, any obligations designated as Senior
Second Lien Obligations pursuant to Section 7.2, subject to satisfaction of the
requirements set forth therein, shall constitute Senior Second Lien Obligations.

“Senior Secured Note Documents” means the Senior Secured Notes, any guarantees
thereof, the 2010 Indenture and the Security Documents.

“Senior Secured Note Obligations” means the collective reference to (i) all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Grantor at the rate provided for in the respective documentation, whether or not
such claim for post-petition interest is allowed in any such proceeding), fees,
costs, expenses and indemnities, including the fees and expenses of counsel)
owing to the Collateral Agent, the 2010 Trustee and holders of the Senior
Secured Notes under the Senior Secured Note Documents and the due performance
and compliance by the Grantors with all of the terms, conditions and agreements
contained in the Senior Secured Note Documents; (ii) any and all sums advanced
by the Collateral Agent in accordance with any of the Senior Secured Note
Documents in order to preserve the Collateral or preserve its security interest
in the Collateral; and (iii) in the event of any proceedings for the collection
or enforcement of any indebtedness, obligations or liabilities of the Grantors
referred to in clause (i) above, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs.

 

-7-



--------------------------------------------------------------------------------

“Senior Secured Convertible Note Documents” means the Senior Secured Convertible
Notes, any guarantees thereof, the 2018 Indenture and the Security Documents.

“Senior Secured Convertible Note Obligations” means the collective reference to
(i) all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor at the rate provided for in the respective
documentation, whether or not such claim for post-petition interest is allowed
in any such proceeding), fees, costs, expenses and indemnities, including the
fees and expenses of counsel) owing to the Collateral Agent, the 2018 Trustee
and holders of the Senior Secured Convertible Notes under the Senior Secured
Convertible Note Documents and the due performance and compliance by the
Grantors with all of the terms, conditions and agreements contained in the
Senior Secured Note Convertible Documents; (ii) any and all sums advanced by the
Collateral Agent in accordance with any of the Senior Secured Convertible Note
Documents in order to preserve the Collateral or preserve its security interest
in the Collateral; and (iii) in the event of any proceedings for the collection
or enforcement of any indebtedness, obligations or liabilities of the Grantors
referred to in clause (i) above, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs.

“Software” means all “software” as such term is defined in the New York UCC used
by any Grantor to process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of the Collateral, other than software embedded in any
category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto and
(ii) the right to obtain all renewals thereof.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

-8-



--------------------------------------------------------------------------------

1.3 Perfection Certificate. The Collateral Agent, each Grantor and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral
therein and schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

SECTION 2. GRANT OF SECURITY INTEREST

2.1 Collateral; Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent for the equal and ratable benefit of the Secured Parties a
security interest in all of the following property now owned, or at any time
hereafter acquired, by such Grantor or in which such Grantor now has, or at any
time in the future may acquire, any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Obligations:

(a) all Credit Card Accounts Receivable;

(b) all Inventory;

(c) all Chattel Paper relating to Credit Card Accounts Receivable;

(d) all Instruments relating to Credit Card Accounts Receivable;

(e) all Documents relating to any Inventory;

(f) all books and records pertaining to the Collateral; and

(g) to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

2.2 No Assumption of Liability. The security interest in the Collateral granted
to the Collateral Agent is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral. Anything contained herein to the contrary notwithstanding, each
Grantor shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement and the Second
Lien Documents had not been executed, the exercise by Collateral Agent of any of
its rights hereunder or any of the Second Lien Documents shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral, and the Collateral Agent shall not have any
obligation or liability under any contracts, licenses, and agreements included
in the Collateral by reason of this Agreement or any of the Second Lien
Documents, nor shall Collateral Agent be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:

3.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and any other Permitted Lien, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No

 

-9-



--------------------------------------------------------------------------------

financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except (i) such as
have been filed in favor of the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to this Agreement or (ii) as are permitted by the
Second Lien Documents.

3.2 Perfected Liens.

(a) The security interests granted pursuant to this Agreement (a) upon
completion of the filings specified on Schedule 2 (which, in the case of all
financing statements referred to on said Schedule 2, have been delivered to the
Collateral Agent in completed form) will constitute valid perfected security
interests in all of the Collateral as to which a Lien can be perfected by filing
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof and (b) are prior to all other Liens on the
Collateral in existence on the date hereof other than Permitted Liens having
priority over the Liens of the Collateral Agent pursuant to applicable law or
the Intercreditor Agreement.

(b) Notwithstanding anything herein to the contrary, prior to the Discharge of
First Lien Obligations, the requirements of this Agreement to deliver Collateral
and any certificates, instruments or related documents to the Collateral Agent
shall be deemed satisfied by delivery of such Collateral and such certificates,
instruments or related documents to any First Lien Collateral Agent. The Issuer
shall deliver copies of any such certificates, instruments or related documents
to the Collateral Agent.

3.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 3. Such Grantor has furnished to
the Collateral Agent a charter, certificate of incorporation or other formation
document and good standing certificate dated as of a date which is recent to the
date hereof.

3.4 Credit Card Accounts Receivable.

(a) No amount payable to such Grantor under or in connection with any Credit
Card Accounts Receivable is evidenced by any Instrument or Chattel Paper which
has not been delivered to the Collateral Agent (or, if prior to the Discharge of
First Lien Obligations, to any First Lien Collateral Agent for the benefit of
the Collateral Agent).

(b) Except as would not be reasonably expected to result in a material adverse
effect on the business or financial condition of the Issuer and its Subsidiaries
considered as a whole (a “Material Adverse Effect”), there are no facts, events
or occurrences which would impair the validity of any Credit Card Accounts
Receivable, or tend to reduce the amount payable thereunder from the face amount
of the claim or invoice or statements delivered to the Collateral Agent (or, if
prior to the Discharge of First Lien Obligations, to any First Lien Collateral
Agent for the benefit of the Collateral Agent) with respect thereto (other than
arising in the ordinary course of business).

3.5 Related Intellectual Property. Such Grantor owns or has a license to use all
Intellectual Property which is reasonably necessary to sell the Collateral in
the ordinary course. Such Grantor shall take all reasonable and necessary steps
to maintain and preserve the benefit of each Trademark License, Copyright
License and Patent License which relates to Intellectual Property to the extent
that the use of such Intellectual Property would be reasonably necessary in
connection with the Collateral Agent’s enforcement of any of its remedies under
the Second Lien Documents.

 

-10-



--------------------------------------------------------------------------------

3.6 Dealer Store Inventory. Except as would not be reasonably expected to result
in a Material Adverse Effect, (a) all of the Inventory at each Dealer Store is
owned by a Grantor free and clear of any and all Liens or claims of others
except for any Permitted Liens, and (b) all such Inventory is subject to a
legal, valid and perfected security interest in favor of the applicable Grantor,
which is prior to any other Lien on such Inventory.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, until the Final Date:

4.1 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Chattel Paper or transferable records, such Instrument, Chattel
Paper or transferable records, shall be promptly delivered to the Collateral
Agent (or, if prior to the Discharge of First Lien Obligations, to any First
Lien Collateral Agent for the benefit of the Collateral Agent), duly indorsed in
a manner satisfactory to the Collateral Agent (or, if prior to the Discharge of
First Lien Obligations, to any First Lien Collateral Agent for the benefit of
the Collateral Agent), to be held as Collateral pursuant to this Agreement.

4.2 [Intentionally Omitted].

4.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Security Documents to dispose of the Collateral.

(b) Each Grantor shall file, and if reasonably requested by the Collateral Agent
will execute or authenticate and deliver to the Collateral Agent, all financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary, or as the Collateral Agent may reasonably request,
from time to time in order to maintain a perfected security interest in the
Collateral owned by such Grantor subject only to (i) Liens securing the First
Lien Obligations and (ii) any other Permitted Lien. Such financing statements
may describe the Collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein.

(c) Each Grantor agrees that, in the event any Grantor, pursuant to the First
Lien Security Agreement, takes any action to grant or perfect a Lien in favor of
any First Lien Collateral Agent in any assets that constitute Collateral (other
than Proceeds in the form of cash or cash equivalents) hereunder, such Grantor
shall, to the extent reasonable, take a corresponding action to grant or perfect
a Lien (subject to the Intercreditor Agreement) in such Collateral in favor of
the Collateral Agent to secure the Secured Obligations without the request of
the Collateral Agent.

4.4 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Collateral Agent, the filing of all additional financing
statements and other documents necessary to maintain the validity, perfection
and priority of the security interests provided for herein and other documents
necessary or reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
change its organizational form from that of a registered entity to an
unregistered entity (or from an unregistered entity to a registered entity),
change its jurisdiction of organization from that referred to in Section 3.3 or
change its name or organizational form.

 

-11-



--------------------------------------------------------------------------------

SECTION 5. REMEDIAL PROVISIONS

5.1 Certain Matters Relating to Credit Card Accounts Receivable. At the
Collateral Agent’s request (or, if prior to the Discharge of First Lien
Obligations, at the request of any First Lien Collateral Agent for the benefit
of the Collateral Agent), at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the Collateral
Agent (or, if prior to the Discharge of First Lien Obligations, to any First
Lien Collateral Agent for the benefit of the Collateral Agent) all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Credit Card Accounts Receivable.

5.2 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent (or, if prior to the Discharge of First Lien
Obligations, any First Lien Collateral Agent for the benefit of the Collateral
Agent) in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Credit Card Accounts Receivable to verify with them to the
satisfaction of the Collateral Agent the existence, amount and terms of any
Credit Card Accounts Receivable.

(b) Upon the request of the Collateral Agent after the Discharge of First Lien
Obligations, at any time after the occurrence and during the continuance of an
Event of Default, each Grantor shall notify obligors on the Credit Card Accounts
Receivable that the Credit Card Accounts Receivable have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Credit Card Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Credit Card Accounts Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Party of any payment
relating thereto, nor shall the Collateral Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Credit Card Accounts Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

5.3 [Intentionally Omitted].

5.4 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies, or received by
the Collateral Agent in respect of all or any part of the Collateral in
connection with any bankruptcy, insolvency, reorganization or similar proceeding
of any Grantor, shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, as follows:

 

-12-



--------------------------------------------------------------------------------

First, to pay all indemnities, compensation and expenses (including the fees and
expenses of counsel and experts) owing to the Collateral Agent in its capacity
as such in accordance with the terms of this Agreement and the other Second Lien
Documents;

Second, to the 2010 Trustee in its capacity as such in accordance with the terms
of the 2010 Indenture, to the Second Lien Credit Agreement Agent in its capacity
as such in accordance with the terms of the Second Lien Credit Agreement, to the
2018 Trustee in its capacity as such in accordance with the terms of the 2018
Indenture and to any other Junior Second Lien Agent or Senior Second Lien Agent
in its capacity as such in accordance with the terms of the applicable Junior
Second Lien Agreement or Senior Second Lien Agreement, in each case ratably;

Third, to ratably pay all amounts owing to holders of Senior Second Lien
Obligations (including interest, costs and attorneys’ fees owed to the holders
of Senior Second Lien Obligations, whether or not a claim is allowed against the
Issuer or any Grantor for such interest, fees, indemnification payments, expense
reimbursements and other amounts in any related bankruptcy proceeding) in
accordance with the terms of the 2018 Indenture, the Second Lien Credit
Agreement and any other Senior Second Lien Agreements;

Fourth, to ratably pay all amounts owing to holders of Junior Second Lien
Obligations (including interest, costs and attorneys’ fees owed to the holders
of Junior Second Lien Obligations, whether or not a claim is allowed against the
Issuer or any Grantor for such interest, fees, indemnification payments, expense
reimbursements and other amounts in any related bankruptcy proceeding) in
accordance with the terms of the 2010 Indenture and any other Junior Second Lien
Agreements; and

Fifth, to pay the Issuer or to whomsoever may be lawfully entitled to receive
the same.

All applications of proceeds pursuant to clause First above, clause Second
above, clause Third above and clause Fourth above, respectively, shall be
allocated among the applicable Secured Parties on a pro rata basis according to
the principal, interest and/or other amounts owing in respect of the applicable
Secured Obligations owing to such Secured Parties at the time of the
distribution. In the event that any such proceeds are insufficient to pay in
full the items described in clauses First through Fourth of this Section 5.4,
the Grantors shall remain liable, jointly and severally, for any deficiency.

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or recovery in trust for
the benefit of all Secured Parties for distribution in accordance with this
Section 5.4.

Upon the request of the Collateral Agent prior to any distribution under this
Section 5.4, each Secured Party shall provide to the Collateral Agent
certificates, in form and substance reasonably satisfactory to the Collateral
Agent, setting forth the respective amounts referred to in Section 5.4, that
each such Secured Party believes it is entitled to receive, and the Collateral
Agent shall be fully entitled to rely on such certificates.

5.5 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Collateral Agent,
on behalf of the Secured Parties, may (and at the direction of the Required
Secured Parties shall (subject to any right of the Collateral Agent to require
indemnity from such persons prior to taking any enforcement action)) exercise,
in addition to all other rights and remedies granted to them in this Agreement
and in any other

 

-13-



--------------------------------------------------------------------------------

instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may (and at the direction of the Required Secured Parties shall
(subject to any right of the Collateral Agent to require indemnity from such
persons prior to taking any enforcement action)) in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor. The Collateral Agent shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption, stay, valuation or appraisal on
the part of any Grantor, which right or equity is hereby waived and released,
and may credit against the purchase price the amount of any claim then due and
payable from any Grantor on account of the Secured Obligations owed to the
Collateral Agent, and the Collateral Agent may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. Each Grantor further agrees, at the
Collateral Agent’s request, to assemble the Collateral and make it available to
the Collateral Agent at the Grantor’s sole risk and expense, at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.5, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in the order set forth in
Section 5.4, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against any Collateral Agent arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition. The
Collateral Agent shall not be obligated to make any sale or other disposition of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale or other disposition of such Collateral shall have been given.
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Any public
sale shall be held at such time or times within ordinary business hours and at
such place or places as the Collateral Agent may fix and state in the notice of
such sale. If any of the Collateral is sold, leased, or otherwise disposed of by
the Collateral Agent on credit, the Secured Obligations shall not be deemed to
have been reduced as a result thereof unless and until payment is finally
received thereon by the Collateral Agent.

(b) If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Inventory, the Collateral Agent may conduct one or more
going out of business sales, in the Collateral Agent’s own right or by one or
more agents and contractors. Such sale(s) may be conducted upon any premises
owned, leased, or occupied by any Grantor. The Collateral Agent and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of

 

-14-



--------------------------------------------------------------------------------

which other goods shall remain the sole property of the Collateral Agent or such
agent or contractor). Any amounts realized from the sale of such goods which
constitute augmentations to the Inventory (net of an allocable share of the
costs and expenses incurred in their disposition) shall be the sole property of
the Collateral Agent or such agent or contractor and neither any Grantor nor any
Person claiming under or in right of any Grantor shall have any interest
therein. Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.

(c) If an Event of Default shall occur and be continuing, with respect to any
Collateral consisting of Accounts, the Collateral Agent may: (i) demand, collect
and receive any amounts relating thereto, as the Collateral Agent may reasonably
determine; (ii) commence and prosecute any actions in any court for the purposes
of collecting any such Accounts and enforcing any other rights in respect
thereof; (iii) defend, settle or compromise any action brought and, in
connection therewith, give such discharges or releases as the Collateral Agent
may reasonably deem appropriate; (iv) without limiting the Collateral Agent’s
rights set forth in Section 6.1, receive, open and dispose of mail addressed to
any Grantor and endorse checks, notes, drafts, acceptances, money orders, bills
of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to such Accounts or
securing or relating to such Accounts, on behalf of and in the name of such
Grantor; and (v) sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any such Accounts or the
goods or services which have given rise thereto, as fully and completely as
though the Collateral Agent was the absolute owner thereof for all purposes.

(d) If an Event of Default shall occur and be continuing, with or without legal
process and with or without prior notice or demand for performance, the
Collateral Agent may enter upon, occupy, and use any premises owned or occupied
by each Grantor. The Collateral Agent shall not be required to remove any of the
Collateral from any such premises upon taking possession thereof, and may render
any Collateral unusable to the Grantors. In no event shall the Collateral Agent
be liable to any Grantor for use or occupancy by the Collateral Agent of any
premises pursuant to this Section 5.5, nor for any charge (such as wages for the
Grantors’ employees and utilities) reasonably incurred in connection with the
Collateral Agent’s exercise of its rights and remedies hereunder.

(e) For purposes of this Section 5.5, a written and fully executed agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof. The Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full.

(f) To the extent permitted by applicable law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent shall have no obligation to
marshal any of the Collateral or resort to any of the property or assets of any
Grantor in any particular manner or order.

5.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.

5.7 Grant of License in Intellectual Property, Software and other Assets.

 

-15-



--------------------------------------------------------------------------------

(a) For the purpose of enabling the Collateral Agent to exercise the rights and
remedies under this Section 5 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby (i) assigns and transfers to the Collateral Agent
and grants the Collateral Agent, for the benefit of the Collateral Agent and the
other Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or any other compensation to such Grantor or any Affiliate of
such Grantor) to use, license or sublicense, any related Intellectual Property
now owned or licensed or hereafter owned, licensed or otherwise acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof and (ii) irrevocably agrees that the Collateral Agent may sell any of
such Grantor’s Inventory directly to any Person, including, without limitation,
Persons who have previously purchased such Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Collateral
Agent’s rights under this Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Collateral Agent
may finish any work in process and affix any Trademark owned by or licensed to
such Grantor and sell such Inventory as provided herein; provided that,
notwithstanding the foregoing, except as provided in any agreement between the
Collateral Agent and the owner or licensor of such Intellectual Property, this
Agreement shall not constitute a license to use, license or sublicense, any
Intellectual Property to the extent such license or sublicense is prohibited by
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such Intellectual Property, except to the extent that (x) the term in
such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, or (y) the contract, license, agreement,
instrument or other document pursuant to which such Grantor was granted its
rights to any such Intellectual Property was issued by a Subsidiary or Affiliate
of such Grantor (and is not subject to an applicable constraint in an
over-license or other agreement with a third party).

(b) For the purpose of enabling the Collateral Agent to exercise the rights and
remedies under this Section 5 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby assigns and transfers to the Collateral Agent and
grants to the Collateral Agent, for the benefit of the Collateral Agent and the
other Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or any other compensation to such Grantor or any other
Person) to use, license or sublicense, any Software now owned or licensed or
hereafter owned, licensed or otherwise acquired by such Grantor; provided that,
notwithstanding the foregoing, except as provided in any agreement between the
Collateral Agent and the owner or licensor of such Software, this Agreement
shall not constitute a license to use, license or sublicense, any Software to
the extent such license or sublicense is prohibited by or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such Software, except to the extent that (i) the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law, or (ii) the contract, license, agreement, instrument or other document
pursuant to which such Grantor was granted its rights to any such Software was
issued by a Subsidiary or Affiliate of such Grantor (and is not subject to an
applicable constraint in an over-license or other agreement with a third party).

(c) Without duplication of the rights granted to the Collateral Agent in clauses
(a) and (b) of this Section 5.7, and for the purpose of enabling the Collateral
Agent to exercise the rights and remedies under this Section 5 at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby assigns and transfers to
the Collateral Agent and grants to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, an

 

-16-



--------------------------------------------------------------------------------

irrevocable, nonexclusive license (exercisable without payment of royalty, rent
or any other compensation to such Grantor or any other Person), to use, license
or sublicense, any real property or personal property of such Grantor which does
not constitute Collateral, including but not limited to, all Equipment,
Fixtures, General Intangibles and Goods, whether now or hereafter owned, leased
or occupied by such Grantor; provided that, notwithstanding the foregoing,
except as provided in any agreement between the Collateral Agent and the owner
or licensor of such real or personal property, this Agreement shall not
constitute a license to use, license or sublicense, any real or personal
property to the extent such license or sublicense is prohibited by or results in
the termination of or requires any consent not obtained under, any lease,
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or any rights therein, except to the extent that (i) the
term in such lease, contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law, or (ii) the contract, license,
agreement, instrument or other document pursuant to which such Grantor was
granted its rights to any such real property or personal property was issued by
a Subsidiary or Affiliate of such Grantor (and is not subject to an applicable
constraint in an over-license or other agreement with a third party).

SECTION 6. THE COLLATERAL AGENT

6.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to, or assent by such Grantor, to do any or all of the
following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Credit Card Accounts
Receivable or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Credit Card Accounts Receivable or with respect to any
other Collateral whenever payable;

(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii) execute, in connection with any sale provided for in Section 5.5, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iv) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder as the
Collateral Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other

 

-17-



--------------------------------------------------------------------------------

documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; and (7) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent was the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and any other Secured Party’s security
interest therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.

(b) Without limitation to the Collateral Agent’s or any other Secured Party’s
rights to payment, reimbursement or indemnification under any other Security
Document, the expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in Sections 6.1 and 7.6 shall be payable by any
applicable Grantor to the Collateral Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 Duty of Collateral Agent. The applicable provisions of the Second Lien
Documents are herein incorporated by reference and shall be applicable to the
rights, obligations, privileges, protections, immunities and benefits given to
the Collateral Agent hereunder, including without limitation its right to be
compensated, reimbursed, and indemnified, and are extended to, and shall be
enforceable by, each agent, custodian and other person employed to act on behalf
of the Collateral Agent hereunder. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. The Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any Liens on the Collateral. Neither the
Collateral Agent nor any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent and the other Secured Parties hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction. In furtherance and
not in limitation of

 

-18-



--------------------------------------------------------------------------------

the foregoing, Wilmington Trust, National Association hereby agrees to act as
Collateral Agent under and as defined in the 2018 Indenture upon and in
accordance with the express terms and conditions contained therein and the other
Senior Secured Convertible Note Documents, as applicable.

6.3 Execution of Financing Statements. Each Grantor authorizes the Collateral
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Collateral Agent determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement.

6.4 Authority of the Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Second Lien
Documents and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

6.5 Second Lien Obligations. The Collateral Agent shall be permitted to rely on
any certificate, direction or consent delivered by any agent with respect to any
series of Secured Obligations under any Second Lien Documents with respect to
all matters relating to the relevant Secured Obligations.

SECTION 7. MISCELLANEOUS

7.1 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Liens and security interests granted to the Collateral Agent pursuant to
this Agreement and the exercise of any right or remedy by the Collateral Agent
hereunder, in each case, with respect to the Collateral are subject to the
limitations and provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control. By
its execution and delivery of this Agreement, each Junior Second Lien Agent and
Senior Second Lien Agent authorizes and directs the Collateral Agent to execute
and deliver the Intercreditor Agreement and perform its obligations thereunder,
binding such Junior Second Lien Agent and Senior Second Lien Agents and their
respective Secured Parties to the terms thereof.

7.2 Second Lien Obligations. On or after the date hereof and so long as not
prohibited by the Second Lien Documents with respect to each series of Secured
Obligations, the Issuer may from time to time designate any indenture, credit
agreement or other contract to be a Junior Second Lien Agreement or Senior
Second Lien Agreement and the indebtedness and other obligations thereunder to
be secured as Junior Second Lien Obligations or Senior Second Lien Obligations,
as applicable, by delivering to the Collateral Agent, each Junior Second Lien
Agent and each Senior Second Lien Agent, if any, (a) a certificate signed by an
Officer of the Issuer (i) identifying the obligations so designated and the
initial aggregate principal amount or face amount thereof, (ii) stating that
such agreement is designated as a Junior Second Lien Agreement or Senior Second
Lien Agreement, as applicable, and such obligations are designated as
(A) Secured Obligations and (B) Junior Second Lien Obligations or Senior Second
Lien Obligations, as applicable, for purposes hereof, (iii) representing that
such designation of such obligations as Secured Obligations and Junior Second
Lien Obligations or Senior Second Lien Obligations, as applicable, complies with
the terms of the Second Lien Documents with respect to each series of Secured
Obligations and (iv) specifying the name and address of the Junior Second Lien
Agent or Senior Second Lien Agent, as applicable, for such obligations and (b) a
fully executed Junior Second Lien Joinder Agreement or Senior Second Lien
Joinder Agreement, as applicable. Each Junior Second Lien

 

-19-



--------------------------------------------------------------------------------

Agent and Senior Second Lien Agent that becomes party hereto pursuant to a
Junior Second Lien Joinder Agreement or Senior Second Lien Joinder Agreement
agrees that upon the satisfaction of all conditions set forth in the preceding
sentence, the Collateral Agent shall act as agent under this Agreement for such
Junior Second Lien Agent or Senior Second Lien Agent and the holders of such
Junior Second Lien Obligations or Senior Second Lien Obligations, and as
Collateral Agent for the benefit of all Secured Parties, including without
limitation, any Secured Party that holds any such Junior Second Lien Obligations
or Senior Second Lien Obligations, and each such Junior Second Lien Agent or
Senior Second Lien Agent, for itself and the other holders of the applicable
Junior Second Lien Obligations or Senior Second Lien Obligations, agrees to the
appointment, and acceptance of the appointment, of the Collateral Agent as agent
for such Junior Second Lien Agent or Senior Second Lien Agent and the holders of
such Junior Second Lien Obligations or Senior Second Lien Obligations, as set
forth in each Junior Second Lien Joinder Agreement and Senior Second Lien
Joinder Agreement and agrees, on behalf of itself and each Secured Party it
represents, to be bound by this Agreement and to be subject to, and, if
requested, to become a party to, the Intercreditor Agreement. Notwithstanding
the foregoing, it is understood that the Issuer shall not designate, or
re-designate, any Senior Second Lien Agreement existing on the date hereof as a
Junior Second Lien Agreement (and any related Senior Second Lien Obligations as
Junior Second Lien Obligations) without the consent of the applicable Senior
Second Lien Agent.

7.3 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
the provisions of each Junior Second Lien Agreement and Senior Second Lien
Agreement.

7.4 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be given in writing and delivered in person, sent
by telecopy, delivered electronically, delivered by commercial courier service
or mailed by first-class mail, postage prepaid, addressed as follows:

To the Collateral Agent:

Wilmington Trust, National Association, as Collateral Agent

Global Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Sears Holdings Corporation Administrator

To any Grantor:

Sears Holdings Corporation

3333 Beverly Road

Hoffman Estates, Illinois 60179

Facsimile: (847) 286-2055

Attention: Treasurer

With a copy to (which shall not constitute notice):

Wachtell Lipton Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Joshua A. Feltman

 

-20-



--------------------------------------------------------------------------------

Any such notice, request or demand to or upon any Junior Second Lien Agent or
Senior Second Lien Agent shall be addressed to such Junior Second Lien Agent or
Senior Second Lien Agent at its notice address set forth in the applicable
Second Lien Document.

7.5 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Secured Party shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

7.6 Enforcement Expenses; Indemnification. Without limitation to the Collateral
Agent’s or any other Secured Party’s rights to payment, compensation,
reimbursement or indemnification under any other Security Document:

(a) each Grantor jointly and severally agrees to pay or reimburse the Collateral
Agent and the other Secured Parties for all their costs and expenses incurred in
collecting against any Grantor under this Agreement or otherwise enforcing or
preserving any rights under this Agreement and the other Security Documents,
including, without limitation, the fees and disbursements of the Secured
Parties’ counsel in accordance with the terms of the Second Lien Documents;

(b) each Grantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement and the other Security Documents;

(c) each Grantor agrees to pay, and to save the Collateral Agent and the other
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other
Security Documents other than such as arise from the gross negligence or willful
misconduct of such Person; and

(d) to the fullest extent permitted by applicable Law, no Grantor shall assert,
and each Grantor hereby waives, any claim against the Collateral Agent and the
other Secured Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Security Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby. Neither the Collateral Agent nor
any other Secured Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by the Collateral Agent or other Secured Party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Security Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of the
Collateral Agent or other Secured Party as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

-21-



--------------------------------------------------------------------------------

The agreements in this Section 7.6 shall survive repayment of the Secured
Obligations and all other amounts payable under the Security Documents and the
other Second Lien Documents, the replacement of the Collateral Agent, the
release of the Collateral from the Liens created hereby and the termination of
this Agreement.

7.7 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement except as permitted by each of the Second Lien
Documents.

7.8 [Intentionally Omitted].

7.9 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or by electronic mail of a “PDF”
file shall be effective as delivery of a manually executed counterpart of this
Agreement.

7.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.11 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.12 Integration. This Agreement and the other Security Documents represent the
agreement of the Grantors, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
the other Secured Parties relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Security Documents.

7.13 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

7.14 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Security Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Security Document, and the relationship
between the Grantors, on the one hand, and the Collateral Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

-22-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Security Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

7.15 Additional Grantors. Each Subsidiary of the Issuer that is required to
become a party to this Agreement pursuant to Section 4.06 of the 2018 Indenture
or pursuant to any other Second Lien Document shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Exhibit II hereto to the Collateral Agent.

7.16 Releases. This Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Grantor and
the successors and assigns thereof and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and assigns until the Final Date. In addition, the
security interests granted hereunder shall terminate and be released, in whole
or in part, (i) as to the obligations under the 2010 Indenture and the Senior
Secured Notes, as provided in the 2010 Indenture, (ii) as to the obligations
under the Second Lien Credit Agreement, as provided in the Second Lien Credit
Agreement, (iii) as to the obligations under the 2018 Indenture and the Senior
Secured Convertible Notes, as provided in the 2018 Indenture and (iv) as to any
other Junior Second Lien Obligations or Senior Second Lien Obligations that may
become Secured Obligations, as provided in the applicable Junior Second Lien
Agreement or Senior Second Lien Agreement; provided, however, that this
Agreement and the security interest granted herein shall be reinstated if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Secured Party upon the bankruptcy or reorganization
of the Issuer or other Grantor. At the request and sole expense of any Grantor
following any such termination, the Collateral Agent shall deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

7.17 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Security Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Grantor
hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Issuer at its address
specified pursuant to Section 13.02 of the 2018 Indenture. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Security Documents in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Security Documents in
any New York State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

-23-



--------------------------------------------------------------------------------

7.18 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS OR
THE ACTIONS OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

7.19 The 2010 Trustee is executing this Agreement solely as Trustee under the
2010 Indenture. All rights, privileges, protections and immunities in favor of
the 2010 Trustee under the 2010 Indenture are incorporated herein by reference.
The 2018 Trustee is executing this Agreement solely as Trustee under the 2018
Indenture. All rights, privileges, protections and immunities in favor of the
2018 Trustee under the 2018 Indenture are incorporated herein by reference.

[Remainder of page intentionally left blank]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly7 executed and delivered as of the date first above written.

 

Grantors: SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Chief Financial Officer CALIFORNIA BUILDER
APPLIANCES, INC. FLORIDA BUILDER APPLIANCES, INC. KMART HOLDING CORPORATION
KMART OPERATIONS LLC SEARS OPERATIONS LLC SEARS, ROEBUCK AND CO. By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Chief Financial Officer SEARS HOLDINGS
MANAGEMENT CORPORATION SEARS HOME IMPROVEMENT PRODUCTS, INC. By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: President SEARS ROEBUCK ACCEPTANCE CORP. By:
 

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Vice President, Finance

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC A&E HOME DELIVERY, LLC A&E LAWN & GARDEN, LLC A&E
SIGNATURE SERVICE, LLC KLC, INC. KMART OF MICHIGAN, INC. PRIVATE BRANDS, LTD.
SEARS BRANDS MANAGEMENT CORPORATION SEARS PROTECTION COMPANY SEARS PROTECTION
COMPANY (FLORIDA), L.L.C. SEARS, ROEBUCK DE PUERTO RICO, INC. SOE, INC.
STARWEST, LLC By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Vice President KMART.COM LLC By:  
Bluelight.com, Inc., its Member By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Vice President KMART OF WASHINGTON LLC KMART
STORES OF ILLINOIS LLC KMART STORES OF TEXAS LLC MYGOFER LLC By: Kmart
Corporation, its Member By:  

/s/ Robert A. Riecker

  Name: Robert A. Riecker   Title: Chief Financial Officer

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

Collateral Agent:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Lynn M. Steiner

  Name: Lynn M. Steiner   Title: Vice President Junior Second Lien Agent:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as 2010 Trustee

By:  

/s/ Lynn M. Steiner

  Name: Lynn M. Steiner   Title: Vice President Senior Second Lien Agents:

COMPUTERSHARE TRUST COMPANY, N.A.,

as 2018 Trustee

By:  

/s/ Michael A. Smith

  Name: Michael A. Smith   Title:Trust Officer

JPP, LLC,

as Second Lien Credit Agreement Agent

By:  

/s/ Edward S. Lampert

  Name: Edward S. Lampert   Title: Member

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

GRANTORS AND NOTICE ADDRESSES OF GRANTORS

 

Grantor

      

Notice Address

Sears Roebuck Acceptance Corp.     

3711 Kennett Pike

Greenville, DE 19807

Kmart Corporation     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Holdings Corporation     

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Factory Service, LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Home Delivery, LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Lawn & Garden, LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

A&E Signature Service, LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

California Builder Appliances, Inc.     

6085 State Farm Dr., Suite 200

Rohnert Park, CA 94928

Florida Builder Appliances, Inc.     

1742 W. Atlantic Blvd.

Pompano Beach, FL 33069

KLC, Inc.     

5000 San Dario

Laredo, TX 78041

Kmart Holding Corporation     

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart of Michigan, Inc.     

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart of Washington LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Operations LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Stores of Illinois LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart Stores of Texas LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

Kmart.com LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

 



--------------------------------------------------------------------------------

Grantor

      

Notice Address

MyGofer LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

Private Brands, Ltd.     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Brands Management Corporation     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Holdings Management Corporation     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Home Improvement Products, Inc.     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Operations LLC     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Protection Company     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears Protection Company (Florida), L.L.C.     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears, Roebuck and Co.     

3333 Beverly Road

Hoffman Estates, IL 60179

Sears, Roebuck de Puerto Rico, Inc.     

Montehiedra Town Center-Kmart 2nd Flr.

9410 Avenida Los Romeros

San Juan, PR 00926

SOE, Inc.     

9025 S. Kyrene Road

Tempe, AZ 85284

StarWest, LLC     

9025 S. Kyrene Road

Tempe, AZ 85284



--------------------------------------------------------------------------------

Schedule 2

FILINGS

Uniform Commercial Code Filings

UCC-1 Financing Statements to be filed against the Grantors specified below with
the Secretary of State of the jurisdictions set forth next to such Grantor’s
name:

 

Grantor

  

Jurisdiction

Sears Roebuck Acceptance Corp.    Delaware Kmart Corporation    Michigan, Puerto
Rico and Guam Sears Holdings Corporation    Delaware A&E Factory Service, LLC   
Delaware A&E Home Delivery, LLC    Delaware A&E Lawn & Garden, LLC    Delaware
A&E Signature Service, LLC    Delaware California Builder Appliances, Inc.   
Delaware Florida Builder Appliances, Inc.    Delaware KLC, Inc.    Texas Kmart
Holding Corporation    Delaware Kmart of Michigan, Inc.    Michigan Kmart of
Washington LLC    Washington Kmart Operations LLC    Delaware Kmart Stores of
Illinois LLC    Illinois Kmart Stores of Texas LLC    Texas Kmart.com LLC   
Delaware MyGofer LLC    Delaware Private Brands, Ltd.    Delaware Sears Brands
Management Corporation    Delaware and Puerto Rico Sears Holdings Management
Corporation    Delaware and Puerto Rico Sears Home Improvement Products, Inc.   
Pennsylvania Sears Operations LLC    Delaware Sears Protection Company   
Illinois Sears Protection Company (Florida), L.L.C.    Florida



--------------------------------------------------------------------------------

Sears, Roebuck and Co.    New York, Puerto Rico and Guam Sears, Roebuck de
Puerto Rico, Inc.    Delaware and Puerto Rico SOE, Inc.    Delaware StarWest,
LLC    Delaware

 



--------------------------------------------------------------------------------

Schedule 3

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

  

Jurisdiction of Organization

  

Identification

Number

Sears Roebuck Acceptance Corp.    Delaware    0506120 Kmart Corporation   
Michigan    142467 Sears Holdings Corporation    Delaware    3881360 A&E Factory
Service, LLC    Delaware    3457178 A&E Home Delivery, LLC    Delaware   
3877029 A&E Lawn & Garden, LLC    Delaware    3748766 A&E Signature Service, LLC
   Delaware    3748765 California Builder Appliances, Inc.    Delaware   
2862479 Florida Builder Appliances, Inc.    Delaware    2143982 KLC, Inc.   
Texas    1276656 Kmart Holding Corporation    Delaware    3648953 Kmart of
Michigan, Inc.    Michigan    33800A Kmart of Washington LLC    Washington   
602292492 Kmart Operations LLC    Delaware    5671829 Kmart Stores of Illinois
LLC    Illinois    00912026 Kmart Stores of Texas LLC    Texas    800200422
Kmart.com LLC    Delaware    3138594 MyGofer LLC    Delaware    4631467 Private
Brands, Ltd.    West Virginia    110640 Sears Brands Management Corporation   
Delaware    0617118 Sears Holdings Management Corporation    Delaware    4041132
Sears Home Improvement Products, Inc.    Pennsylvania    2204417 Sears
Operations LLC    Delaware    5671833 Sears Protection Company    Illinois   
61825622 Sears Protection Company (Florida), L.L.C.    Florida    L03000020977
Sears, Roebuck and Co.    New York    NONE Sears, Roebuck de Puerto Rico, Inc.
   Delaware    0561919 SOE, Inc.    Delaware    3816328 StarWest, LLC   
Delaware    3833707

 



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

[JUNIOR SECOND LIEN]/[SENIOR SECOND LIEN] JOINDER AGREEMENT

The undersigned (the “[Junior Second Lien]/[Senior Second Lien] Agent”) is the
[agent/trustee/representative] for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the Amended and Restated Security Agreement,
dated as of March 20, 2018 (as amended and/or supplemented, the “Security
Agreement” (terms used without definition herein have the meanings assigned to
such terms by the Security Agreement)) among Sears Holdings Corporation, the
other Grantors party thereto, Wilmington Trust, National Association, as
Collateral Agent (the “Collateral Agent”) and the other agents party thereto.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the [Junior Second Lien]/[Senior Second Lien] Agent has been
authorized by the New Secured Parties to become a party to the Security
Agreement on behalf of the New Secured Parties under that [DESCRIBE OPERATIVE
AGREEMENT] (the obligations thereunder and under the ancillary documents
referred to therein, the “New Secured Obligations”) and to act as the [Junior
Second Lien]/[Senior Second Lien] Agent for the New Secured Parties hereunder
and under the Security Agreement;

(ii) acknowledges that the New Secured Parties have received a copy of the
Security Agreement;

(iii) irrevocably appoints and authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Security
Agreement and the other Security Documents as are delegated to the Collateral
Agent by the terms thereof, together with all such powers as are reasonably
incidental thereto; and

(iv) accepts and acknowledges, for itself and the other New Secured Parties, the
terms of the Security Agreement applicable to it and the New Secured Parties and
agrees to serve as [Junior Second Lien]/[Senior Second Lien] Agent for the New
Secured Parties with respect to the New Secured Obligations and agrees on its
own behalf and on behalf of the New Secured Parties to be bound by the terms of
the Security Agreement and the other Security Documents applicable to holders of
Secured Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof as fully as if it had been a
Secured Party on the effective date of the Security Agreement.

The name and address of the representative for purposes of Section 7.4 of the
Security Agreement are as follows:

[name and address of [Junior Second Lien]/[Senior Second Lien] Agent]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this [Junior Second Lien]/[Senior
Second Lien] Joinder Agreement to be duly executed by its authorized officer as
of the         day of    , 20    .

 

[NAME] By:  

 

  Name:   Title:

AGREED TO AND ACCEPTED:

The Collateral Agent hereby acknowledges its acceptance of this [Junior Second
Lien]/[Senior Second Lien] Joinder Agreement and agrees to act as Collateral
Agent for the New Secured Parties, subject to the terms of the [agency
agreement, dated as of                         ].

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of [                    , 20    ], made by
[                    ] (the “Additional Grantor”), in favor of WILMINGTON TRUST,
NATIONAL ASSOCIATION, as collateral agent (the “Collateral Agent”), for the
benefit of the Secured Parties pursuant to the Security Agreement referred to
below. All capitalized terms not defined herein shall have the meaning ascribed
to them in such Security Agreement.

W I T N E S S E T H

WHEREAS, Sears Holdings Corporation (“Holdings”) and certain of its Subsidiaries
(other than the Additional Grantor) have entered into that certain Amended and
Restated Security Agreement, dated as of March 20, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement”),
in favor of the Collateral Agent for the benefit of the Secured Parties;

WHEREAS, the Security Agreement and/or the applicable Second Lien Documents (as
defined in the Security Agreement) requires the Additional Grantor to become a
party to the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 7.15 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder, and grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in
all Collateral of such Additional Grantor to secure the Secured Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Security Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 3 of the Security Agreement is, as to such Additional
Grantor, true and correct on and as of the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

[Remainder of Page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

 